Citation Nr: 1454203	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-41 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a blood platelet disorder.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss, prior to December 21, 2011.

3.  Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss, since December 21, 2011.

4.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder.

5.  Entitlement to an initial evaluation in excess of 30 percent for a left wrist disability, status post total joint replacement, since March 1, 2009.

6.  Entitlement to an initial evaluation in excess of 30 percent for a right wrist disability, status post fusion.

7.  Entitlement to a finding of total disability based on individual unemployability (TDIU).

8.  Entitlement to special monthly compensation (SMC) based on loss of use of the hands.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1969 to June 1971, to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2010 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In pertinent part, the August 2008 decision declined to reopen a previously denied claim of service connection for a blood disorder, and granted an increased, 30 percent evaluation for hearing loss, effective February 1, 2008.  The Veteran disagreed with the failure to reopen, and sought a yet higher evaluation for hearing loss.

In the August 2010 decision, the RO granted service connection for anxiety disorder, rated 30 percent disabling from February 1, 2008; granted service connection for a right wrist disability, rated 30 percent disabling from February 1, 2008; and granted service connection for a left wrist disability, effective February 1, 2008.  A schedular total disability was assigned for the left wrist from February 1, 2008, to February 28, 2009; the Veteran has not disagreed with this stage of his evaluation; he has appealed the assignment of a 30 percent evaluation effective March 1, 2009, following the end of the required one year total evaluation following prosthetic replacement surgery.

The Board in March 2013 noted that the Veteran's claims for increased rating, in combination with his assertions regarding his employability, required inference of a claim of entitlement to TDIU as part and parcel of the evaluation questions on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  During the pendency of that remand, the AOJ granted an increased 40 percent evaluation for bilateral hearing loss, effective December 21, 2011, in a September 2013 rating decision.  The Veteran has expressed his desire for a yet higher rating, and so both stages of evaluation for hearing loss continue to be on appeal.  The Board notes that although the Veteran has filed what is styled a "Notice of Disagreement" with the September 2013 decision, and the AOJ has indicated that a new appeal had been initiated, the matter was already under the Board's jurisdiction as part of the ongoing appeal from the August 2008 decision.

Further, a claim of entitlement to SMC based on loss of use both hands must be inferred as part and parcel of the current appeals for increased evaluations for the right and left wrists, as the Veteran is presumed to be seeking to maximize any award.  AB v. Brown, 6 Vet. App. 35 (1993); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Adjudication of those appeals must include consideration of alternate Diagnostic Codes, including 5109 and 5125, for loss of use of both or one hand.  Those Codes, if applied, in turn state that SMC must be awarded.  38 C.F.R. § 4.71a, Codes 5109, 5125, Footnote 1.  

While the Veteran has several times requested a hearing before a Veterans Law Judge, to be held at the RO, his then-representative in February 2013 withdrew all such requests.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of evaluation of bilateral hearing loss and entitlement to SMC and TDIU  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a blood platelet disorder was denied in an unappealed April 2003 rating decision on the grounds that no nexus between service and current disability was established.

2.  Evidence received since April 2003 was previously considered by agency decision makers, is cumulative and redundant of evidence already of record, fails to address an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.

3.  The anxiety disorder is manifested by no worse than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as hyperarousal, irritability, and occasional intrusive thoughts and dreams.

4.  The Veteran is right handed.

5.  Since March 1, 2009, the post-surgery left wrist disability is manifested by painful limited motion, with no ankyloses.

6.  Following surgery, the right wrist was fused in a favorable, neutral position of between 20 and 30 degrees of dorsiflexion.



CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection for a blood platelet disorder is final.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The criteria for reopening the previously denied claim of service connection for a blood platelet disorder are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).

3.  The criteria for an initial evaluation in excess of 30 percent for an anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2014).

4.  The criteria for an initial evaluation in excess of 30 percent for a left wrist disability, status post total joint replacement, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5053, 5109, 5125, 5214 (2014).

5.  The criteria for an initial evaluation in excess of 30 percent for a right wrist disability, status post fusion, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5109, 5125, 5214 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  February 2008 and September 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Finally, the February 2008 letter also informed the Veteran of both the reopening criteria with regard to the previously denied claim of service connection for a blood platelet disorder and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the reason for the prior denial presented in the letter was not clearly stated, the August 2010 statement of the case made clear that the basis of the prior denial was a lack of nexus evidence.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA attempted to obtain any Social Security Administration (SSA) disability determination, and the records considered in that determination, but SSA informed VA in August 2013 that the Veteran had in fact not filed for SSA disability benefits and there were no records.  The Veteran was informed of this response in September 2013 correspondence.  38 C.F.R. § 3.159(c)(2).  The Board further notes that a December 2010 SSA inquiry in fact showed only payment of retirement, not disability, benefits.

Several VA examinations have been afforded the Veteran; the examiners have repeatedly made all necessary clinical findings to allow application of the rating criteria.  While the Veteran has made general allegations of inadequacy, such are phrased solely in terms of the duty to examine in claims of service connection, and are irrelevant to the evaluation claims decided here.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations of record are adequate for adjudication.  The Board would note that no examination has been provided with regard to the attempt to reopen the claim of service connection for a blood platelet disorder; the duty to examine does not attach until after a claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a blood platelet disorder was denied in an April 2003 rating decision on the grounds that there was no nexus established between the currently diagnosed condition and service.  Evidence considered at the time consisted of private treatment records showing a current diagnosis, and service treatment records showing no complaints, treatment, or symptomatology related to a blood disorder.  Service treatment records did show treatment for chills, fever, headache, backache, diarrhea and nausea in January 1971.  Testing was accomplished to rule out malaria; the malaria smear indicated that no parasites were seen.  The Veteran did not appeal that determination, nor was new and material evidence submitted within one year of such.  Therefore the decision is final.

Since April 2003, the Veteran has submitted duplicate copies of the already-considered private records, additional updated private records, VA treatment records, a statement from his wife regarding his current levels of impairment, and his statement that he suspects his blood disorder was misdiagnosed and is related to a blood condition he had in Vietnam.  He asserts that he was treated for an unknown blood bacteria and malaria in Vietnam, which is cumulative of his January 2003 statement.  The sole piece of evidence which may be considered material, as it relates the current disability to service, is the Veteran's lay statement regarding a relationship to a condition in Vietnam; none of the other evidence addresses the unestablished fact of nexus.  However, the Veteran's statement is not new, as it is effectively a restatement of his already considered, and denied, claim.

As none of the post-April 2003 evidence in the file is new and material, reopening of the previously denied claim is not appropriate.

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Anxiety Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

At a June 2008 private psychiatric examination, the Veteran reported that he had good relationships with his current wife, his children, and his stepson.  He had worked for the Sheriff's department for many years.  He avoided crowds and discussion of Vietnam; he was, however, active with the VFW, a Veterans' motorcycle club, and volunteer work at a hospital.  He reported "strong emotional reactions" to memories of Vietnam.  The examiner noted hyperstartle reaction and hypervigilance on the part of the Veteran; while some of this might be expected in his line of work, the symptoms were exaggerated.  He was clean and very neatly groomed for the interview, and was friendly and cooperative.  Speech and thought content were normal and directed, and the Veteran was well-oriented.  Memory and reasoning were normal.  He denied thoughts of suicide.  At times the Veteran appeared anxious, though he generally presented as euthymic (nondepressed, happy).  He was worried about issues like the economy, his pending retirement, Iraq, and the elections.  He sometimes woke crying from dreams of Vietnam.   A remote history of violence was reported.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

A VA mental health examination was conducted in July 2008.  The Veteran again reported having good family relationships, and stated he had two close friends and about 15 "social" friends.  He was neatly groomed at the interview, and was cooperative and friendly.  Affect was constricted, and he stated his mood was "low key."  Speech and thought content were unremarkable, and memory was normal.  The Veteran slept five hours a night.  He denied panic attacks and suicidal ideation.  Impulse control was fair, and though episodes of violence were reported, no details were provided.  The Veteran described recurring dreams and thoughts of his Vietnam experiences, and tried to avoid reminders.  He was irritable, with heightened startle responses.  The Veteran reported that he was working full time.  A GAF score of 70 was assigned, and the examiner commented that the Veteran's anxiety "is not severe enough to interfere with occupational or social functioning."

The Veteran was most recently examined by VA in January 2012.   The examiner assigned a GAF score of 65, stating that the Veteran continued to have problems with anxiety in crowds and when under stress.  He was not under any current treatment regimen, and dealt with the problems through avoidance behaviors.  The Veteran reported that he had lowered concentration and memory.  He continued to have good family relationships, and had one friend he socialized with.  He would read, walk, work around the house, visit Veteran hospital patients, and took care of his dog.  He did not seek out social activities or groups, however.  He had retired after 18 years as a detective.  He had in the past been accused of domestic violence, but such was remote.  The Veteran reported crying easily when seeing soldiers.  He avoided violence and conflict, and had occasional bad dreams.  He did have a quick temper, but also calmed down quickly.  The Veteran was well-oriented, and neatly groomed.  His mood was euthymic, and speech and thought content were normal, though he was at times slow to respond to questions.  He had no hallucinations or delusions, and memory was intact.  He also did not have difficulty in understanding complex commands.  Attention and concentration were average.  Insight and judgment were fair.  He did not have panic attacks.  The Veteran would stay up late, and reported sleep problems due to snoring and suspected apnea.  He had no panic attacks.

VA treatment records verify the lack of ongoing treatment for any psychiatric problems.  They also do not show any intermittent or periodic complaints.  

The overall disability picture presented most closely approximates the criteria for a continued 30 percent evaluation.  The Veteran has some occasional sleep impairment due to dreams, and reports that he is irritable.  He maintains a heightened sense of arousal.  In all other respects, however, doctors and the Veteran generally describe his functioning as fine.  He reacts to periods of high stress or triggers like crowds, but has learned coping mechanisms to allow him to deal with them.  He has maintained good family, work, and social relationships over the years, and his interactions with the examiners have been positive, with no inappropriate behaviors or demonstrable ongoing impairment.  He is, generally, functioning well in his daily life, with demonstrated ability to follow complex commands, and an average concentration and memory.  Ultimately, his symptoms, including anxiety, hypervigilance, hyperstartle reaction, irritability, fair impulse control, constricted affect, chronic sleep impairment, depressed mood, and fair insight and judgment, result in an overall disability picture that is no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Occupational and social impairment with reduced reliability and productivity is not approximated as the Veteran does not manifest symptoms similar in nature and severity to symptoms such as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; short and long-term memory impairment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  The Veteran was noted to have fair judgment.  He also reported episodes of violence during the July 2008 examination for which no details were provided.  He did report during the 2012 examination that he had a remote accusation of domestic violence.  However, occupational and social impairment with deficiencies in most areas is not shown as he does not have symptoms similar in nature and severity to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Total occupational and social impairment is not shown as the Veteran maintains good relationships with family and has at least one friend.  No increased evaluation is warranted.  

Consideration has been given to the possibility of assignment of an extraschedular evaluations under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran's reported symptoms, detailed above, are all fully contemplated within the schedular criteria.  No exceptional picture exists which requires application of 38 C.F.R. § 3.321.

	Left Wrist

The Veteran had a left wrist replacement in January 2008; the applicable Code for such in 5053, which provides that for one year following implantation of the prosthetic, a 100 percent evaluation is assigned.  At the end of that year, when there are chronic residuals of severe painful motion or weakness, a 30 percent rating is assigned for the minor limb, and 40 percent evaluation is assigned for a major, or dominant, limb.  A minimum rating of 20 percent is always assigned; if an intermediate level of impairment of the affected wrist is shown, Schedular evaluations are assigned by analogy to Code 5214.

That Code provides that when the wrist is ankylosed in a favorable position (20 to 30 degrees of dorsiflexion), a 20 percent rating is assigned for minor limbs and a 30 percent for major limbs.  Ankylosis in any other position, except favorable, merits a 30 percent evaluation for minor limbs and a 40 percent for major limbs.  If the position is unfavorable, in palmar flexion, or with ulnar or radial deviation, a 40 percent rating is assigned for a nondominant wrist and a 50 percent rating is for the dominant limb.  Extremely unfavorable ankylosis is considered loss of use of the hand, under Code 5125.  38 C.F.R. § 4.71a, Codes 5053, 5214.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The Veteran has not in any way disputed the period for which a 100 percent rating was assigned under Code 5053.  The issue here is concerned solely with the evaluation assigned for the left wrist since March 1, 2009.  The Veteran has repeatedly been noted to be right handed, and he himself reports such.  Therefore, no greater rating is available under Code 5053.  Under Code 5214, or even Code 5125, evaluations in excess of 30 percent are available only if there is a showing of unfavorable ankylosis.  Repeated VA examinations and private orthopedic treatment records make clear, however, that there is no left wrist ankylosis.  Motion is possible, if limited and painful to some extent, in all planes.  The Veteran has not lost all dorsiflexion, palmar flexion, or ulnar or radial deviation, even when the impact of pain is considered.  Therefore, no higher schedular evaluation is assignable for the left wrist.

Finally, the Board notes that the Veteran's complaints of pain, limited motion, weakness, and impaired function are all fully contemplated by the Schedule, particularly when applied in light of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Extraschedular evaluation under 38 C.F.R. § 3.321 is not appropriate.

	Right Wrist

Similarly, a higher Schedular evaluation is not possible for the right wrist.  While the joint is fused, no prosthetic implantation has taken place, and so Code 5053 is not applicable.  Code 5214, for ankylosis, represents the most appropriate criteria for evaluation of the right, dominant wrist

The fusion has resulted in ankylosis of the joint, but it is surgically fixed in a favorable position, between 20 and 30 degrees of dorsiflexion.  A December 2011 examiner verified this.  While the Veteran describes an increased, achy pain, he says that such is 3/10, and he does not report any increased functional loss due to the pain.  The examiner also did not note any, stating he could perform many (light) occupational tasks.  Therefore, even on consideration of the DeLuca factors, there is no functional equivalent of a nonfavorable or unfavorable ankylosis in the right wrist.  The criteria for increased evaluation are not met.

Finally, the Board again notes that the Veteran's complaints of pain, limited motion, weakness, and impaired function are all fully contemplated by the Schedule, particularly when applied in light of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Extraschedular evaluation under 38 C.F.R. § 3.321 is not appropriate.

	Extraschedular

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disability manifestations that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Reopening of a previously denied claim of service connection for a blood platelet disorder is denied.

An initial evaluation in excess of 30 percent for an anxiety disorder is denied.

An initial evaluation in excess of 30 percent for a left wrist disability, status post total joint replacement, since March 1, 2009, is denied.

An initial evaluation in excess of 30 percent for a right wrist disability, status post fusion, is denied.

REMAND

The Veteran was seen for a VA audiology examination at the beginning of April 2010; a report of the audiometry results is of record.  A few weeks later, he was seen again by VA as part of a "comprehensive audiologic evaluation."  It appears that new audiometric testing was conducted at that time.  Unfortunately, the results of that testing are not included in the progress notes associated with the claims file.  

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Remand is required to secure the audiometric testing results of April 28, 2010.

Entitlement to TDIU is dependent upon consideration of the impact of service-connected disabilities upon a Veteran's ability to secure and follow substantially gainful employment.  This means that the issue of TDIU entitlement is inextricably intertwined with the still-pending appeals for increased evaluation for hearing loss.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Evidence obtained in accordance with this remand may impact the issue of TDIU, and so adjudication at this time would be premature.

Finally, the issue of SMC entitlement has not been formally addressed by the AOJ sufficiently to provide notice to him that such was to be considered on appeal.  Remand is required to afford him an opportunity to address that matter directly prior to issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the April 28, 2010, or thereabouts, audiometric test results from the VA medical center in Tampa, Florida.  Results summaries are not sufficient; the actual puretone levels at each tested frequency, and any speech recognition scores, must be reported.

If these results are not available, such must be certified in writing and the Veteran properly informed.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


